Citation Nr: 1739558	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-31 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right knee disability, to include as secondary to service-connected left knee disability.

2.  Entitlement to service connection for chronic cough, to include as secondary to service-connected hypertension or as due to undiagnosed illness.

3.  Entitlement to service connection for right wrist disability, to include as secondary to service-connected left wrist disability or as due to undiagnosed illness.

4.  Entitlement to service connection for left ankle disability, to include as due to undiagnosed illness.

5.  Entitlement to service connection for right leg varicose veins.

6.  Entitlement to service connection for left leg varicose veins.

7.  Entitlement to an initial, compensable rating for hypertension.

8.  Entitlement to an increased rating for bilateral pes planus, rated as 10 percent disabling from July 7, 2011, and as noncompensable prior to that date.

9.  Entitlement to an increased rating for left wrist degenerative changes, rated as 10 percent disabling from July 7, 2011, and as noncompensable prior to that date


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to December 2010.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

During the course of the Veteran's appeal the RO assigned increased 10 percent ratings for the service-connected bilateral pes planus and degenerative changes of the left wrist.  As higher ratings for the disability are available prior to and from this date, the appeal continues.  See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In May 2017, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

Following the hearing, the Veteran submitted additional evidence along with a waiver of initial Agency of Original Jurisdiction (AOJ) consideration of this evidence.  The Veteran's representative indicated that some of this evidence is in support of his claims for reflux disease and hiatal hernia and frequent urination with renal failure.  The record reflects that the Veteran is already service-connected for these disabilities and that entitlement to increased ratings for these disabilities is not before the Board at this time.  Accordingly, these matters are referred to the AOJ for additional development.

The issues of entitlement to service connection for right knee, chronic cough, right wrist, left ankle, and right and left ankle disabilities, as well as the claims for increased ratings for pes planus and left wrist degenerative changes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of AOJ.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, his hypertension is manifested by diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more.





CONCLUSION OF LAW

The criteria for an initial 10 percent rating for hypertension have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking an initial higher rating for hypertension.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time. See Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran's service-connected hypertension is rated as noncompensably disabling under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 7101.  

Diagnostic Code 7101 provides for a 10 percent rating for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.

A 20 percent disability rating is warranted for diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent disability rating for diastolic pressure predominantly 120 or more, while 60 percent rating is warranted for diastolic pressure predominantly 130 or more.  Id.  

On pre-discharge VA QTC examination in September 2010, the Veteran reported that he had been diagnosed with hypertension in 1992 and that he had been taking medication for the previous 4 years.

Blood pressure readings were 130/86, 132/86, and 132/88.  The examiner diagnosed hypertension and noted that there were no side effects from treatment or complications from the condition identified.

Following service, on VA treatment in March 2011, blood pressure was 136/86.  In April 2012, the Veteran reported that his blood pressure levels were elevated at home, ranging from 130-140s/80-90s, despite current medication.  On VA treatment in March 2013, blood pressure was 132/90, while in June it was 137/98.

The Veteran has also submitted post-service treatment records from the Womack Army Medical Center, which document numerous blood pressure readings, many of diastolic pressure less than 100, or systolic pressure less than 160.  However, these records also document fluctuating levels and attempts to try different medications to control the Veteran's hypertension.  For example, in July 2010, blood pressure was 140/100.  In August 2014, blood pressure of 154/108 was recorded.  In September 2014, readings of 158/110 and 161/108 were noted.  In May 2016, readings of 134/100, 153/93, and 165/118 were noted.

During the Veteran's Board hearing, he testified that he had tried a number of different medications to regulate his hypertension, but it was still uncontrolled.  He noted that it had been up to 140/111, and even up to 160 when he took his blood pressure at home.

While there are a number of documented blood pressure readings below these levels, the Board resolves reasonable doubt in the Veteran's favor and finds that a 10 percent rating is warranted for diastolic pressure predominantly 100 and/or systolic pressure predominantly 160 or more.  

However, there is no documentation that diastolic blood pressure was ever predominantly 110 or more or that systolic blood pressure was ever predominantly 200 or more during the period pertinent to this appeal.  Review of the Veteran's treatment records and examination reports documents blood pressure readings that were consistently well below these thresholds.  While recent treatment records document some fluctuating and increased readings, these thresholds still are not met.  The Veteran did not specifically allege that his blood pressure exceeded these thresholds, and to the extent that he makes such a claim it is contradicted by the objective evidence of lower blood pressure readings shown at his VA examination and in his VA and private treatment records.

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his hypertension and in particular his Board hearing testimony.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  The Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  Notably, the Board's award of a 10 percent rating is based, in part, on his description of his symptoms, particularly with regard to his report of his blood pressure readings while at home.  With respect to his entitlement to a higher rating still, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.

Accordingly, the Board finds that an initial 10 percent rating, but no higher, for hypertension is warranted.  

ORDER

An initial 10 percent rating for hypertension is granted, subject to the controlling regulations applicable to the payment of monetary benefits.


REMAND

Although the Board regrets the additional delay, on review of the claims file, the Board believes that additional development on the remaining claims on appeal is warranted.

Right Knee

The Veteran contends that he is entitled to service connection for a right knee disability, as he believes that this disability is due to strain from in-service duties such as rucking, marching, and jumping out of airplanes.  He indicated that his physician told him he had put a lot of pressure on his knee because of those duties.  In the alternative, the Veteran contends that the disability is secondary to stress placed on the knee from his service-connected left knee disability.

Review of the Veteran's service treatment records and September 2010 VA QTC pre-discharge examination report do not reflect diagnosis or treatment of right knee disability.  However, since that time, the Veteran has provided additional post-service private treatment records dated from 2014 and 2015 reflecting diagnosis of a Baker's cyst, meniscal tear and degenerative joint disease.

Given that the VA QTC examiner did not diagnose a right knee disability, no opinion regarding the etiology of this disability was provided.  Accordingly, the Board believes that another examination to determine the nature and etiology of the claimed right knee disability is necessary to resolve the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.


Chronic Cough

The Veteran has reported onset of chronic cough in service.  During the Board hearing, he testified that he developed a recurrent cough upon return from a tour in Kuwait and again on a second tour in 1998.  He also noted that he was given an inhaler in 2007 when he was in Iraq.  He expressed that the disability could be due to exposure to environmental hazards while in service.  The Veteran reported that his cough has also been associated with his service-connected gastroesophageal reflux disease (GERD)/hiatal hernia or medications used to treat his hypertension.

The Veteran's service treatment records reflect that he was seen for constant cough in January 1991.  At that time, he was assessed with chronic cough.  In June 1994, the Veteran reported chronic cough since reaching Germany.  A chest x-ray was negative at that time.  He was assessed with chronic cough.  An undated record reflects that he was seen for sore through and constant cough and assessed with pharyngitis.  A January 1998 report notes the Veteran's report that he had been coughing since Kuwait.  In December 1998, the Veteran was seen for congestion and cough and assessed with an upper 

On pre-discharge QTC examination in September 2010, the examiner found no signs of any compromise in the respiratory system.  The pulmonary function test was normal.  There was no current pathology on examination to render a diagnosis. 

Post-service VA treatment records from Womack Army Medical Center reflect report of cough that began after new hypertension medication.

In this case, there is no definitive diagnosis or pathology associated with the complaints of chronic cough in e treatment records on file. However, service connection can be established for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1). 

A "qualifying chronic disability" includes an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders. 38 C.F.R. § 3.317(a)(2).

Manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to fatigue, muscle pain, joint pain, neuropsychological signs or symptoms, gastrointestinal signs or symptoms and abnormal weight loss.  See 38 C.F.R. § 3.317(b).

The Veteran's DD214 reflects that he served in Iraq from 2007 to 2008. Accordingly, he is a "Persian Gulf" veteran within the meaning of § 3.317.

The Veteran has not been afforded a Gulf War examination to determine if the disability is associated with undiagnosed illness or a medically unexplained chronic multisymptom illness.  Moreover, more recent treatment records suggest that the Veteran's cough could be related to his service-connected hypertension and medications used to treat the disability.  

Given the foregoing, the Board finds that examination and medical opinions based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly stated rationale, would be helpful in resolving the claim for service connection. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In addition, while these matters are on remand, the Veteran's entire personnel file should be obtained and associated with the claims file to confirm any additional dates of service in the Persian Gulf.




Right Wrist and Left Ankle

The Veteran contends that he is entitled to service connection for right wrist and left ankle disabilities, as he believes that these disabilities are due to strain and sprain from his various in-service duties.

Service treatment records reflect that in February 1991, he was assessed with left ankle sprain. An August 1995 report reflects that the Veteran complained of left ankle pain that radiated to the heel while running.  At that time, he was assessed with left Achilles tendonitis.  In October 2000, the Veteran was seen for complaint of left ankle pain for 6 days.  X-ray was again negative and an impression of sprain was noted.

A May 2005 report notes bilateral heel and ankle pain, though a subsequent report reflects complaint limited to the right ankle.  Right ankle x-ray was taken, which was negative.  He was assessed with plantar fasciitis.  Subsequent in-service records from Womack Army Medical Center note "ankle joint pain" in the problems list, though the left or right ankle is not specified.

The Veteran's service treatment records include documentation of injury regarding the left wrist in June 1991; however, a right wrist injury was not noted.

On pre-discharge VA QTC in September 2010, examiner found no current pathology identified on examination to render a diagnosis with respect to the right wrist or left ankle.

Post-service VA treatment records as well as various submitted private treatment records do not reflect complaint, finding, or diagnosis with respect to the right wrist or left ankle.  However, the Veteran has reported continued symptoms in the right wrist and left ankle.  He has related these disabilities to in-service events, and has also contended that the strain from his service-connected left wrist disability has led to development or aggravation of his right wrist problem.

As noted above, manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to muscle pain and joint pain.  As there is no indication of current left wrist or right ankle diagnosis, consideration of whether service connection is warranted under this theory of entitlement is required.

Given the foregoing, the Board finds that examination and medical opinions based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly stated rationale, would be helpful in resolving the claims for service connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Varicose Veins

The Veteran contends that he has varicose veins of the left and right legs that originated in service related to standing and other strain associated with his job as a drill instructor.

The Board notes that service treatment records and post-service records do not note diagnosis of varicose veins.  In addition, varicose veins were not found on pre-discharge VA QTC examination in September 2010.  However, the Board finds that the Veteran has a current disability as varicose veins are "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).

Given that the VA QTC examiner did not diagnose varicose veins, no opinion regarding the etiology of this disability was provided.  Accordingly, the Board believes that another examination to determine the nature and etiology of the claimed varicose veins is necessary to resolve the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.




Left Wrist and Bilateral Pes Planus

During the Veteran's Board hearing, he alleged that his left wrist and pes planus disabilities had worsened since the last examination, which the Board notes was provided 7 years ago in 2010.

In addition, the Court in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. Thus, the holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.

Notably, with respect to the service-connected bilateral pes planus, in Southall-Norman v. McDonald, 28 Vet. App. 346 (2016), the Court further held that the plain language of § 4.59 indicates that it is potentially applicable to the evaluation of musculoskeletal disabilities involving joints that are painful, whether or not they are evaluated under a Diagnostic Code predicated on range of motion measurements.  

Review of the 2010 examination reflects that range of motion testing, including in passive motion, weight-bearing, and nonweight-bearing situations was not conducted.

With respect to the wrist, a joint of an upper extremity, the Court rejected VA's argument in Correia that, because the upper extremities are not weight-bearing, requiring that all joints be tested in weight-bearing capacity would require veterans with upper extremity joint disabilities to walk on their hands.  Instead, the Court stated that whether upper extremities are or can be weight-bearing is a medical question. Correia, 28 Vet. App. at 168, Footnote 7. Therefore, on remand, the VA examiner should state whether the left wrist is or can be considered a weight-bearing joint for purposes of compliance with the Court's opinion in Correia.

The Board therefore finds that additional examination, with more contemporaneous findings compliant with Correia, is warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

Accordingly, the case is REMANDED for the following action:

1. Assist the Veteran in associating with the claims folder outstanding treatment records, to specifically include updated VA treatment records.

2.  Obtain the Veteran's entire service personnel records and associate it with the claims file, to specifically include records confirming dates of service in the Persian Gulf.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed varicose veins.  Any indicated tests should be accomplished.  The examiner should review the record prior to examination, and elicit from the Veteran a detailed medical history. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that varicose veins manifest in service or are otherwise medically related to service.  

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions. The Board notes that varicose veins are capable of lay observations; however, if there is any reason to doubt the Veteran's report of varicose veins, the examiner should so note and explain the reasoning behind this conclusion.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed right knee disability.  Any indicated tests should be accomplished.  The examiner should review the record prior to examination, and elicit from the Veteran a detailed medical history. 
The examiner should identify all right knee disorder(s).  Then, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any right knee disorder 1) manifest in service or within one year of discharge from service, or is otherwise medically related to service; or 2) was caused by or aggravated (permanently increased in severity beyond the natural progress of the condition) by a service connected disability, to specifically include his service-connected left knee disorder.

The examiner is also advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

The examiner must provide a complete rationale for all the findings and opinions.

5.  Schedule the Veteran for a VA Gulf War/undiagnosed illness examination, with an appropriate examiner. The examiner must review the claims file in conjunction with the examination. All tests and studies deemed necessary by the examiner should be performed.

Chronic Cough- The examiner is requested to state whether the Veteran's complaints of chronic cough are attributable to a known clinical diagnosis or to a disease process other than a known clinical diagnosis.  If the examiner cannot identify a known disease or disability which causes these symptoms, the examiner should so state.  The examiner should clarify whether the symptoms in question are chronic in nature (e.g., present for 6 months or more). The examiner should also indicate whether the Veteran's symptoms and complaints represent a medically unexplainable chronic multisymptom illness defined by a cluster of signs or symptoms.
If the Veteran's complaints are attributable to a known clinical diagnosis, the examiner should render an opinion as to whether such disability 1) is at least as likely as not (e.g., a 50 percent or greater probability) etiologically related to active military service or events therein, to specifically include the reports of chronic cough therein; or 2) was caused by or aggravated (permanently increased in severity beyond the natural progress of the condition) by a service connected disability, to specifically include his service-connected hypertension (and medication used to treat hypertension) or GERD/hiatal hernia.

Left Ankle- The examiner is requested to state whether the Veteran's complaints of left ankle pain and symptoms are attributable to a known clinical diagnosis or to a disease process other than a known clinical diagnosis.  If the examiner cannot identify a known disease or disability which causes these symptoms, the examiner should so state.  The examiner should clarify whether the symptoms in question are chronic in nature (e.g., present for 6 months or more). The examiner should also indicate whether the Veteran's symptoms and complaints represent a medically unexplainable chronic multisymptom illness defined by a cluster of signs or symptoms.
If the Veteran's complaints are attributable to a known clinical diagnosis, the examiner should render an opinion as to whether such disability is at least as likely as not (e.g., a 50 percent or greater probability) etiologically related to active military service or events therein, to specifically include the reports of treatment for sprain.

Right Wrist- The examiner is requested to state whether the Veteran's complaints of right wrist pain and symptoms are attributable to a known clinical diagnosis or to a disease process other than a known clinical diagnosis.  If the examiner cannot identify a known disease or disability which causes these symptoms, the examiner should so state.  The examiner should clarify whether the symptoms in question are chronic in nature (e.g., present for 6 months or more). The examiner should also indicate whether the Veteran's symptoms and complaints represent a medically unexplainable chronic multisymptom illness defined by a cluster of signs or symptoms.
If the Veteran's right wrist complaints are attributable to a known clinical diagnosis, the examiner should render an opinion as to whether such disability 1) is at least as likely as not (e.g., a 50 percent or greater probability) etiologically related to active military service or events therein; or 2) was caused by or aggravated (permanently increased in severity beyond the natural progress of the condition) by a service connected disability, to specifically include his service-connected left wrist disability.
The examiner is also advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

6.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of the Veteran's service-connected bilateral pes planus.

The claims file should be made available to the examiner for review in connection with the examination. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. The examiner should describe all current manifestations of the Veteran's pes planus.  In addition, the examiner should provide range of motion findings with respect to the feet, including flexion and extension.  Additionally, the examiner must include range of motion testing in the following areas:

 Active motion;
 Passive motion;
 Weight-bearing; and
 Nonweight-bearing.

The examiner should indicate whether range of motion is additionally limited due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the feet are used repeatedly over a period of time. Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups. 

The examiner should specifically indicate whether, and at what point during, the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also comment on the impact of the Veteran's pes planus on his ability to work. 

The examiner must provide a complete rationale for all the findings and opinions.

7.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of the Veteran's service-connected left wrist degenerative changes.

The claims file should be made available to the examiner for review in connection with the examination. 

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. The examiner should describe all current manifestations of the Veteran's left wrist degenerative changes.  In addition, the examiner should provide range of motion findings with respect to the wrist.  Additionally, the examiner must include range of motion testing in the following areas:

 Active motion;
 Passive motion;
 Weight-bearing; and
 Nonweight-bearing.

The examiner should indicate whether range of motion is additionally limited due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination.  In doing so, the examiner should offer an opinion as to whether pain could significantly limit functional ability during flare-ups or when the wrist are used repeatedly over a period of time. Such determinations should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups. 

The examiner should specifically indicate whether, and at what point during, the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain. 

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  In particular, the VA examiner should state whether the wrist is or can be considered a "weight-bearing joint" for purposes of range of motion testing of the joint.  Correia, 28 Vet. App. at 168, Footnote 7.

The examiner should also comment on the impact of the Veteran's left wrist disability on his ability to work. 

The examiner must provide a complete rationale for all the findings and opinions.

8.  The AOJ should undertake any additional development it deems warranted.

9. Then, the AOJ should readjudicate the Veteran's claims. If the benefits sought on appeal are not granted, the Veteran and her representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


